DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 are elected for examination.
	Claims 16-28 are withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-3, 5, 7-9, & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Redaelli et al (US 10,658,297) in view of Kim (US 2020/0327935).
	Claims 1 & 8, Redaelli (Fig. 2) discloses a memory array comprising an access line (metal 250) configured to access memory cells of the left memory array (220), the access line having a first portion (left side of via 240 to array 220 for example) and a second portion (right side of via 240 for example) on opposite sides of the access line 250, middle via 250), wherein the first portion (left side 220) is configured to access a first memory cell, and the second portion is configured to access a second memory cell (in array 220), a conductive layer (250) above via 240 and extending between the first/left portion and the second/right portion, wherein the conductive layer electrically connects the first portion to the second portion; a first resistor (silicide 270 as resistive film) located between the first/left portion (or array 220) and the conductive layer (250), and at least one via (240) underlying the conductive layer (250), and electrically connected by the conductive layer to the first/left portion and the second/right portion.
Redaelli (Fig. 2) does not show the second/right portion of cell array coupled to conductive layer 250; however Fig. 4 at least shows a 3D cell structure where a middle via could couple to either the left cell columns or the right cell columns via an extending conductive layer 250, wherein each cell columns has its own stack of memory cells on either sides as well. Additionally, the concept of employing a middle/conductive via for accessing to either left or right cell arrays have been well-known other prior art teachings too. For example, prior teachings of Kim above (see Figs 8 to 10) has already shown that a word line driver (transistor SWC) going through at least one middle/conductive via (31) toward a top conductive layer (1_BLa) and branching out to either sides (left or right) for accessing individual cells of first cells on the left or second cells on the right (from middle via) for example,
Thus, at the time of invention, it would have been obvious to a skilled person in this art that the middle via (240) of Redaelli cell structure could have similar capacity to either access both left & right cells with its conductive layer (250) without modifications nor hindsight construction as the conventional goal of such 2-side accesses is for reducing chip size, make it compact, and increase its efficiency as well.
[AltContent: arrow][AltContent: textbox (MIDDLE Via)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (RIGHT portion)][AltContent: textbox (LEFT portion)][AltContent: textbox (Redaelli)]
    PNG
    media_image1.png
    525
    888
    media_image1.png
    Greyscale

[AltContent: textbox (KIM)]
[AltContent: arrow][AltContent: textbox (MIDDLE Via)][AltContent: arrow][AltContent: arrow][AltContent: textbox (RIGHT portion)][AltContent: textbox (LEFT portion)]
    PNG
    media_image2.png
    633
    958
    media_image2.png
    Greyscale


	Claims 2-3, 7, 9, word line access or voltage drivers is at least shown in Fig. 10 of Kim as SWC transistors/drivers, and they are also obvious access means in Redaelli as well as conventional practices for accessing any memory cells (in both portions) by generating WL driving voltages onto these access lines in known prior arts too.
	Claims 5 & 11-12, Fig. 2 of Redaelli shows usage of at least one WSiN (or Tungsten Silicon Nitride). This material also has higher resistivity than the simple conductive material forming respective first & second cell portions (i.e., polysilicon) for example. See cols. 4-6 discussion.
	Claims 13, each first & second portions (or left & right) shown in Kim (Fig. 10 above) has their respective cell arrays formed as above portions & below portions of the access lines, with each respective portion associated with respective conductive layers as well.
	Claim 14, Redaelli (see both background or col. 10, lines 7-27) suggest memory cells could be configured as many possible types, i.e., such as including “cross-point” structures, or chalcogenide type, or any other resistive cell material/types as other possible and/or inherent design choices, etc.
	
3.	Other remaining claims are objected as being dependent upon claims 1 & 8 bit they tentatively contain some other allowable features not being clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827